DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species: 
I: Figure 2 - 7
II: Figure 8-13B 
The species are independent or distinct because Species I is drawn to a first nozzle 110, and a second nozzle 230, a protrusion 112, a press 122, and a sealer 130 meant for aligning the two nozzles and valve 234 in the second nozzle that is opened by the first nozzle. In addition a second set of magnet couplers that are located on the opposite point of a left right center of the tank than the nozzle. Species II is drawn to a lever groove 270 into which a lever 310 is inserted, with the groove 270 on one side of a tank and a hinge 156 or a stopper 160 on the opposite side of a tank additionally species II is pointed towards a lock 300, that fixes the water tank 200 to the housing 100 or releases the water tank 200 from the housing 100, the lock may be rotatably mounted on the inside of the body 10 such that depending on the arrangement, the lock 300 may fix the arrangement of the water tank 200, or may move the water tank 200 to the rear side. In addition, these species are not obvious variants of each other based on the current record.
Additionally, if applicant elects species II, it is noted that there is an additional requirement to selected one of the following patentably distinct subspecies: 
A: Figure 12
B: Figure 13A-13B

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, and if species II is selected a single disclosed subspecies, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reasons(s) apply:   
the inventions have acquired a separate status in the art due to their recognized divergent subject matter as independent or distinct species; 
 the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) due to differences between the species;
the prior art applicable to one invention would not likely be applicable to another species;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

A telephone call was made to attorney of record on 2/17/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. It was requested that all restrictions or elections requirements be mailed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species, and if species II is elected, an election of subspecies, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M./Examiner, Art Unit 3723   
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723